The opinion of the court was delivered by
DeBlanc, J.
In his capacity as tax Collector, defendant has seized and offered for sale two hacks and two buggies belonging to plaintiff, to satisfy the sum of sixty dollars, which said Collector claims as due to the State upon the vehicles thus seized, which — it is admitted — are used by plaintiff in his business as keeper of a livery stable in the town of Opelousas.
The intended sale of those vehicles was enjoined by the owner, on the grounds :
1. That there is no law which authorizes the levying of the licenses •claimed.
2. That, if there is such a law, it is unconstitutional.
Plaintiff, it is shown, has paid a license of twenty-five dollars, to pursue his occupation as the keeper of a livery stable, and he contends that no additional license can be claimed from him for keeping and hiring hacks and buggies.
The law under which the collector is attempting to collect these additional licenses is in these words: “ Prom each keeper of a livery stable or yard, or livery and sale stable, with stalls for horses or mules, twenty-five dollars ; for every public hack twenty-five dollars, etc.”
The stable, the ground on which it is built, the hacks, buggies and horses are assessed and taxed as property, in proportion to their value: an income tax is levied upon the keeper of the public stable, and he can not be compelled to pay — in addition to the tax — a license on every hack, *1095buggy and horse which he owns, and without which he would be restricted in the pursuit of an already licensed occupation. As well might a merchant be licensed as such, and be made to pay, besides, a separate license to sell hats and shoes, a physician to carry a lancet, an attorney to keep the Codes in his office.
What is a livery stable ? A place where horses are groomed, fed and hired, where vehicles are let. Without horses and without vehicles a stable is incomplete. To keep a hack for hire is a calling: to keep a stable and several hacks is another, a different calling : both are taxed alike, and but one license can be imposed by the State on those who pursue but one occupation. Were it otherwise, every industry would soon be discouraged or prostrated.
It is, therefore, ordered, adjudged and decreed that the judgment appealed from is annulled, avoided and reversed, and plaintiff’s injunction perpetuated at the costs of the Tax Collector.